Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Washington County) to review two determinations of the Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner, a prison inmate, was served with two misbehavior reports charging him with violating various prison disciplinary rules. The charges stemmed from two incidents in which confidential sources observed petitioner directing others to assault several inmates. Following separate disciplinary hearings, petitioner was found guilty of two violations of the prison disciplinary rule that prohibits assault on another inmate.
Petitioner’s subsequent administrative appeals proved unsuccessful, prompting him to commence this proceeding pursuant to CPLR article 78 to challenge the underlying determinations. We confirm. Initially, we find that there was sufficiently detailed information from which the Hearing Officer could independently assess the reliability of the confidential sources without the need for personal interviews (see, Matter of Colon v Goord, 245 AD2d 582, 584). Further, such confidential information, together with the evidence adduced at the respective hearings, constitutes substantial evidence of petitioner’s guilt (see, Matter of McClean v Coombe, 242 AD2d 846, 847). Petitioner’s remaining contentions, including his assertion that he was denied meaningful employee assistance, have been examined and found to be lacking in merit.
Cardona, P. J., Mikoll, Mercure, Crew III and Yesawich Jr., JJ., concur. Adjudged that the determinations are confirmed, without costs, and petition dismissed.